Title: Inaugural Address, 4 March 1797
From: Adams, John
To: 



4 March 1797

When, in early times it was first perceived; in early times that no middle course remained for America remained; between unlimited submission to a foreign Legislature, and a total Independence of its claims: men of reflection, were less apprehensive of danger, from the formidable Power of fleets and Armies they must determine to resist; than from those Contests and dissentions, which would certainly arise, concerning the forms of Government to be instituted, over the whole and over the parts of this extensive Country. Relying however, on the purity of their intentions, the Justice of their cause, and the Integrity and Intelligence of the People under an overruling Providence, which had so Signally protected this Country from the first, The Representatives of this Nation,  not only broke little more than half its present Number to pieces the chains which were forging, and the Rod of Iron that was lifted up, but frankly cutt asunder the Ties which had bound them and launched into an ocean of Uncertainty.
The Zeal and ardour of the People, during the revolutionary War, supplying the Place of Government, commanded a degree of order, sufficient at least for the temporary preservation of Society. The Confederation, which was early felt to be necessary, was prepared, from the models of the Batavian and Helvetic Confederacies, the only Examples which remain with any detail and precision, in History, and certainly the only ones, which the People at large, had ever considered. But reflecting on the Striking difference in so many particulars, between this country and those, where a Courier may go from the seat of Government to the frontier in a single day, it was then certainly foreseen by Some who assisted in Congress at the formulation of it, that it could not continue for ten Years be durable.
Negligence of its regulations, inattention to its recommendations, if not disobedience to its authority, not only in individuals but in States, soon appeared with their melancholly consequences; Universal Languor;—jealousies and Rivalries of States; decline of navigation and Commerce; discouragement of necessary manufacturers; universall fall in the value of Lands and their produce; contempt of public and private faith; loss of consideration and credit with foreign nations; and at length, in discontents, Animosities, combinations, partial conventions, and insurrection, threatning some great national Calamity.
In this dangerous emeregen Crisis, the People of America, were not abandoned, by their usual good Sense, presence of Mind, resolution or integrity.—Measures were pursued to concert a Plan, to form a more perfect Union, establish justice, insure domestic tranquility provide for the common defence, promote the general Welfare, and Secure the blessings of Liberty. The public disquisitions, discussions and deliberations issued in the present happy Constitutions of Government.
Employed in the Service of my Country abroad, during the whole course of these transactions, I first saw the Constitution of the United States in a foreign Country.  Irritated by no litterary Alliteration, animated by no public debate, heated by no party animosity, I read it with great Satisfaction, as a result of good heads, prompted by good hearts; as an Experiment, better adapted to the Genius, Character, Situation and relations of this nation and Country, than any which had ever been proposed or suggested. In its general Principles and great outlines, it was conformable to such a system of Government, as I had ever most esteemed and in some States, my own native state particularly in particular, had contributed to establish.  Claiming a right of Suffrage, in common with my fellow Citizens, in the Adoption or rejection of a Constitution which was to rule me and my Posterity, as well as them and theirs, I did not hesitate to express my Approbation of it, on all Occasions, in public and in private.  It was not then, nor has been since, any Objection to it, in my mind that the Executive and Senate were not more permanent. If there is any Party in this Country formed for the purpose of introducing an hereditary or even a more permanent Executive or Senate, which however I have no reason to believe or suspect, I am not entirely of that number possessed of their Confidence, nor Admitted to their Secret. Nor have I ever entertain’d a thought of promoting any Alteration in it, but Such as the People themselves, in the course of their experience Should see and feel to be necessary or expedient and by their Representations in Congress and the state Legislatures, according to the Constitution itself adopt and ordain.
Returning to the bosom of my Country, after a painful Seperation from it; for ten Years, I had the honour to be elected to a station under the new order of Things,  of which have been attended with as much constancy as my health and strength would admit, and I have repeatedly laid myself under the most Serious Obligations to Support the Constitution. The operation of it has equalled the most sanguine Expectations of its Friends: and from an habitual Attention to it; satisfaction on its administration and delight in its effects, upon the Peace, order, Prosperity and Happiness of the nation, I have acquired an habitual Attachment to it, and Veneration for it.
What other form of Government indeed can so well deserve our Esteem and love?
There may be little Solidity in an ancient idea; that congregations of Men into Cities and nations, are the most pleasing Objects in the sight of Superiour Intelligencies: but this is very certain, that to a benevolent human Mind, there can be no Spectacle presented by any nation, more pleasing, more noble, majestic, or august, than an Assembly like that which has so often been seen in this and the other chamber of Congress, of a Government, in which the Executive Authority, as well as that of all the Branches of the Legislature; are exercised by Citizens selected, at regular periods, by their neighbours to make and execute Laws for the general good. Can any Thing essential? any Thing more than mere ornament and decoration be added to this by Robes or Diamonds? Can Authority be more amiable or respectable; when it descends from Accidents, or , or institutions established in remote Antiquity, than when  fresh from the Hearts and Judgments  and enlightened People? For it is  represented? it is their  and only for their  under whatever form, it may appear.  The Existence of Such a Government as ours, for any length of time, is a full proof of a general dissemination of Knowledge and Virtue, throughout the whole body of the People. And what Object;  or Consideration more pleasing than this can be presented to the human mind? If national pride is ever justifiable or excusable it is when it Springs, not from Power or Riches, Grandeur or Glory, but from conviction of national Innocence Information and Benevolence.
In the midst of these pleasing Ideas, We Should be unfaithfull to ourselves, if We Should ever loose sight of the danger to our Liberties, if any thing partial or extraneous Should infect the Purity of our free, fair, virtuous and independent Elections. If an Election is to be determined by a majority of a single Vote, and that, can be procured by a Party, through Artifice or corruption, the Government may be the Choice of a Party, for its own Ends, not of the nation for the national good. If that Solitary Suffrage can be obtained by foreign nations by Flattery or Menaces, by fraud or Violence, by terror Intrigue or Venality, the Government may not be the choice of the American People, but of foreign nations.  It may be foreign nations who govern Us, and not We the People who govern ourselves. And candid Men will acknowledge, that in Such Cases, Choice would have little Advantage to boast of our Lot or Chance.
Such is the amiable and interesting System of Government (and such are some of the Abuses to which it may be exposed) which the People of America have exhibited to the Admiration and Anxiety of the Wise and virtuous of all nations for Eight Years under the Administration of a Citizen, who by a long Course of great Actions, regulated by Prudence, Justice, Temperance and Fortitude; conducting a People, inspired with the same Virtues and animated with the same ardent Patriotism and love of Liberty, to independence and Peace, to increasing Wealth and unexampled Prosperity; has merited the Gratitude of his Fellow Citizens, commanded the highest Praises of foreign nations, and Secured immortal glory with Posterity.
In that retirement which is his voluntary choice, may he long live to enjoy, the delicious recollection of his Services, the Gratitude of his Country Mankind; the happy fruits of them to himself and the World, which are daily increasing, and that Splendid Prospect of the future Fortunes of his Country, which is opening from Year to Year. His Name will may be still a rampart, and the Knowledge that he lives a Bulwark, against all open or Secret Ennemies of his Countries Peace. This great Example has been recommended to the imitation of his Successors, by both Houses of Congress, and by the Voice of the Legislatures and the People, throughout the nation.
On this Subject it might become me better to be Silent, or to Speak with diffidence: But as Something may be expected, the occasion, I hope will be admitted as an Apology, if I venture to SayThat
If, a Preference, upon principle, of a free Republican government, formed upon long and Serious Reflection, after a diligent and impartial Inquiry after truth; if, an Attachment to the constitution of the United States, and a conscientious determination to support it, untill it Shall be altered by the Judgments and Wishes of the People, expressed in the mode prescribed in it;—if, a respectfull Attention to the constitutions of the individual States, and a constant caution and delicacy towards the State government; if an equal and impartial regard to the Rights Interests, honour and Happiness of all the States in the Union, without preference or regard to a northern or Southern an Eastern or Western position, their various political opinions on unessential Points Sentiments or their personal Attachments; If, a Love of virtuous men of all Parties and denominations; if a love of Science and letters, and a wish to patronize every rational Effort to encourage Schools Colledges, Universities Academies and every Institution for propagating Knowledge, Virtue and Religion among all Classes of the People: not only for their benign Influence on the happiness of life in all its stages and Classes and of Society in all its forms; but as the only means of preserving our Constitution from its natural Enemies the Spirit of Sophistry, the Spirit of Party, the Spirit of Intrigue, the profligacy of Corruption and the Pestilence of foreign Influence, which is the Angel of destruction to elective Governments; If, a love of equal Laws, of Justice and humanity in the interiour Administration; if an inclination to improve Agriculture, Commerce, and Manufactures for Necessity Convenience and defence; if, a Spirit of Equity and humanity towards the aboriginal nations of America and a disposition to meliorate their condition, by inclining them to be more friendly to Us, and our Citizens to be more friendly to them; If, an inflexible determination to maintain Peace and inviolable Faith, with all Nations, and that System of Neutrality and Impartiality, among the belligerent Powers of Europe; which has been adopted bymy predecessor this Government, and So Solemnly Sanctioned by both houses of Congress, and applauded by the Legislatures of the states and the publick opinion untill it shall be otherwise ordained by Congress; if, a personal Esteem for the French nation, formed in a residence of Seven years, chiefly among them, and a sincere desire to preserve the friendship which has been so much for the honour and Interest of both nations; if, while the conscious honour and Integrity of the People of America, and the internal Sentiment of their own Power and Ennergies must be preserved, an earnest Endeavour to investigate every just cause and remove every colourable Pretence of complaint; if an Intention to pursue by amiable negotiation a Reparation for the Injuries that have been committed on the Commerce of our Fellow Citizens, by Whatever Nation; and if Success cannot be obtained, to lay the Facts before the Legislature that they may consider, what further measures the honour and Interest of the Government and its Constituents demand. if, a resolution to do Justice, as far as may depend upon me at all times and to all nations, and maintain Peace, Friendship and Benevolence with all the World; if an unshaken Confidence in the honour, Spirit, and Resources of my country the American People on which I have So often hazarded my all and never been deceived; if, elevated Ideas of the high Destinies of this Country, and of my own duties towards it founded on a Knowledge of the moral Principles and intellectual improvements of the People, deeply engraven on my mind in early Life, and not obscured but exalted by Experience and Age;—And, with humble Reverence I feel it to be my Duty to add, if, a veneration for the Religion of a People, who profess and call themselves Christians, and a fixed resolution to consider a decent respect for Christianity, among the best Recommendations for the public service: can enable me, in any degree to comply with your Wishes, it shall be my strenuous Endeavour, that this Sagacious Injunction of the two houses shall not be without Effect.
With such and this great Example before me; with the Sense and Spirit, the Faith and Honour, the duty and Interest of the Same American People, pledged to Support the Constitution of the United States I entertain no doubt of its continuance, in all its Ennergy and my mind is prepared, without hesitation, to lay myself under the most Solemn Obligations to support it, to the Utmost of my Power.
And may that Being, who is supream over all, the Patron of order, the Fountain of Justice, and the Protector, in all Ages, of the World, of virtuous Liberty, continue his Blessing, upon this Nation and its Government and give it all possible Success and duration, consistent with the Ends of his Providence.
